Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 has been entered.
 
	Claims Status:
	Claims 2, 6-9, 13, 15 and 16 have been cancelled.
	Clams 1, 3-5, 10-12 and 14 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/4/21 and 5/5/21 were filed after the mailing date of the FINAL on 11/4/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Withdrawn rejections
Applicant's amendments and arguments filed 5/4/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. As stated in the interview summary filed 6/2/21, Applicant’s amendments and Declarations have: overcome the 112 1P new matter issue; removed Motheram 20120088804 as prior art; and removed CN101766568 as prior art thus overcoming those rejections. Applicant has also filed terminal disclaimer which has been approved. 

Terminal Disclaimer
The terminal disclaimer filed on 5/27/30 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 8658676 and 10010537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, amendments and Declarations are persuasive to overcome all outstanding issues. The instant application is allowed for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Clams 1, 3-5, 10-12 and 14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613